Mr. Chief Justice Shepard
delivered the opinion of the Court:
Section 649, Rev. Stat. Comp. Stat. 1913, § 1587, provides that when a jury has been waived the finding of the court shall have the same effect as the verdict of a jury.
The testimony submitted on behalf of the plaintiff tended to show that Hoover was insolvent at the time of the transfer of the property, and that he was a retail market dealer, and made the sale at wholesale at less than the market price at the time.
Claimant’s testimony tended to show that Hoover was in good credit at the time, and that claimant made the purchase in good faith, without notice of any intention to defraud creditors on the part of Hoover, and paid a valuable consideration. Upon this conflicting evidence the court found as a fact that the purchase was made in good faith, and awarded judgment to the claimant.
The statute providing that the finding of the court shall have the same effect as the verdict of a jury precludes an inquiry into the weight of the evidence. Norris v. Jackson, 9 Wall. 125, 127, 19 L. ed. 608, 609; Boardman v. Toffey, 117 U. S. 271, 29 L. ed. 898, 6 Sup. Ct. Rep. 734; St. Louis v. Rutz, 138 U. S. 226, 241, 34 L. ed. 941, 946, 11 Sup. Ct. Rep. 337; Grayson v. Lynch, 163 U. S. 468, 472, 41 L. ed. 230, 231, 16 Sup. Ct. Rep. 1064.
The judgment is therefore affirmed, with costs. Affirmed.